              Case 1:19-cr-00364-RMB Document 31 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YOR
------------------------------------------------------------
UNITED STATES OF AMERICA,
                           Government
                                                                            19 CR. 364 (RMB
            -against
                                                                            ORDE
REDHWAN ALZANAM
                           Defendant
-------------------------------------------------------------

            The supervised release hearing previously scheduled for Tuesday, September 21, 2021 at
10:30 AM is hereby rescheduled to 9:30 AM on the same date

            In light of the continuing COVID-19 pandemic, the hearing will be held telephonically
pursuant to the CARES Act and applicable implementing court procedures

            Participants, members of the public and the press can use the following dial-in
information to access the audio of the proceeding


            USA Toll-Free Number: (877) 336-1829
            Access Code: 6265989
            Security Code: 0364


Dated: September 15, 2021
       New York, NY




                                                                __________________________________
                                                                      RICHARD M. BERMAN
                                                                            U.S.D.J.
-							

               ,

                       .

                            ,

                             

                                 T

                                      K

                                           :

                                                X

                                                     X

                                                          .

                                                                     .

                                                                     R

                                                                              )

